Per Curiam,
These two appeals are from orders refusing judgments for want of sufficient affidavits of defense. After reading the pleadings, and considering the able argument of counsel for appellants, we cannot say it is “clear and free from doubt” that the court below erred in refusing judgment; following the usual course pursued in such cases (Wilson v. Bryn Mawr T. Co., 225 Pa. 143), we shall not disturb the orders appealed from; nor shall we discuss the applicable rules of law, till an opportunity is had to fully develop the facts at trial.
The appeals are dismissed.